USCA11 Case: 20-13114    Date Filed: 09/22/2021   Page: 1 of 3



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13114
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:19-cv-60108-RAR



ANDREW THOMPSON,

                                                          Plaintiff - Appellant,

                                  versus

BRANCH BANKING & TRUST COMPANY,

                                                          Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (September 22, 2021)

Before WILLIAM PRYOR, Chief Judge, WILSON and ROSENBAUM, Circuit
Judges.

PER CURIAM:
          USCA11 Case: 20-13114         Date Filed: 09/22/2021     Page: 2 of 3



      Andrew Thompson appeals pro se the summary judgment against his second

amended complaint that Branch Banking & Trust Company violated the

Telecommunications Consumer Protection Act of 1991. See 47 U.S.C. § 227.

Thompson also challenges the award of attorneys’ fees to Branch Banking, but we

earlier dismissed his appeal of that decision for failure to prosecute. Because

Thompson failed to object after a magistrate judge recommended that the district

court enter summary judgment in favor of Branch Banking, we affirm.

      Thompson waived his right to appeal the summary judgment against his

complaint. A party must “serve and file written objections” to a magistrate judge’s

report and recommendation within 14 days of that decision, 28 U.S.C. § 636(b)(1),

and the failure to do so “waives the right to challenge on appeal the district court’s

order based on unobjected-to factual and legal conclusions,” 11th Cir. R. 3-1. As

Branch Banking argues, Thompson failed to heed the magistrate judge’s warning

that the “[f]ailure to timely file objections . . . bar[red] . . . a de novo determination

by the District Judge of an issue covered in the Report and . . . [any] attack[] on

appeal [to] unobjected-to factual and legal conclusions.” In the absence of an

objection, the district court accepted the magistrate judge’s determination that no

material dispute existed that Branch Banking did not violate the Act when it had

express permission to call a second party who forwarded the telephone calls to

Thompson. See Mais v. Gulf Coast Collection Bureau, Inc., 768 F.3d 1110, 1118


                                            2
          USCA11 Case: 20-13114     Date Filed: 09/22/2021   Page: 3 of 3



(11th Cir. 2014). Because Thompson failed to object after being warned “of all of

the consequences on appeal for failing to object,” he waived any challenge he

could have made to the adverse ruling. See Harrigan v. Metro Dade Police Dep’t

Station #4, 977 F.3d 1185, 1192 (11th Cir. 2020).

      We AFFIRM the summary judgment in favor of Branch Banking & Trust.




                                        3